       Case 4:19-cv-07561-YGR Document 15 Filed 05/05/20 Page 1 of 1




 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   THE STROJNIK FIRM LLC
 3   Esplanade Center III, Suite 700
     2415 East Camelback Road
 4   Phoenix, Arizona 85016
 5   Telephone: (602) 510-9409

 6   Attorneys for Plaintiff THERESA BROOKE
 7                                   UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9
10
     THERESA BROOKE, a married woman                                Case No: 4:19-cv-7561
11   dealing with her sole and separate claim,                       ORDER GRANTING
                                                                    NOTICE OF VOLUNTARY
12                            Plaintiff,                            DISMISSAL WITH PREJUDICE
13
     vs.
14
     HMC BURLINGAME HOTEL LP,
15
16                             Defendant.
17             NOTICE IS HEREBY GIVEN that Plaintiff Theresa Brooke dismisses the above

18   action with prejudice; each party to bear her/its own costs and attorneys’ fees.

19         RESPECTFULLY SUBMITTED this 3d day of April, 2020.
                                                               /s/ Peter Kristofer Strojnik
20                                                            Peter Kristofer Strojnik (242728)
21                                                            Attorneys for Plaintiff
                      ISTRIC
                 TES D      TC
22             TA
                                            O
           S




                                             U




23
         ED




                                              RT




                                 ERED
     UNIT




24                    O ORD
               IT IS S
                                                                Dated: May 5, 2020
                                                      R NIA




25
                                                ers
26                              nz   alez Rog
     NO




                        onne Go
               Judge Yv
                                                      FO




27
      RT




                                                  LI




              ER
           H




                                                A




28                 N                             C
                       D IS T IC T       OF
                             R
